Citation Nr: 0723154	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by "dry mouth."

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1975 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in April 
2006, and a substantive appeal was received in June 2006.  
The veteran appeared at a November 2006 Board hearing at the 
RO.  A transcript is of record.

The appeal also originally included the issue of service 
connection for headaches.  Although testimony as to this 
issue was offered at the November 2006 Board hearing, service 
connection was established for migraine by rating decision in 
April 2006.

The appeal on the issue of service connection for sleep apnea 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal of the "dry mouth" disability issue, the veteran 
withdrew the appeal as to that issue. 




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for disability manifested by "dry mouth."  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

At the November 2006 Board hearing, a written withdrawal was 
received from the veteran with regard to the "dry mouth" 
disability issue.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to service connection disability 
manifested by "dry mouth" is dismissed.


ORDER

The appeal on the issue of service connection for disability 
manifested by "dry mouth" is dismissed.




REMAND

The veteran was discharged from active duty service in July 
2001.  Post-service medical reports include a December 2002 
notation that the veteran complained of possible sleep apnea 
for the past 5 years.  A February 2003 medical record refers 
to a long history of snoring and excessive daytime 
somnolence.  Subsequent medical records show a diagnosis of 
sleep apnea.  

It does not appear that the veteran has been afforded a VA 
examination in connection with the sleep apnea claim.  Given 
the history referenced in post-service medical reports during 
the two years immediately after discharge from service, the 
Board believes that a VA examination should be conducted and 
an appropriate medical etiology opinion obtained.  

The Board interprets certain testimony offered at the 
November 2006 Board hearing as advancing a secondary service 
connection theory for the sleep apnea in light of the already 
service-connected rhinitis. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the etiology of the veteran's 
sleep apnea disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should respond to 
the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's sleep apnea disability 
was manifested during service, or is 
otherwise related to service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's sleep apnea disability 
is due to or caused by, or has been 
aggravated by, his service-connected 
rhinitis?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  The RO should consider both 
direct and secondary theories of service 
connection.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


